UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 3, 2014 URS Corporation (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 1-7567 94-1381538 (Commission File No.) (IRS Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415)774-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 6, 2014, URS Corporation issued a press release announcing the completion of its offer to exchange any and all of its outstanding $400,000,000 aggregate principal amount of 3.850% Senior Notes due 2017 and its outstanding $600,000,000 aggregate principal amount of 5.000% Senior Notes due 2022, each of which are not registered under the Securities Act of 1933, as amended (the “Act”), for an equal principal amount of its 3.850% Senior Notes due 2017 and its 5.000% Senior Notes due 2022, each of which have been registered under the Act.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item9.01Financial Statements and Exhibits. (c)Exhibits Press Release, dated January 6, 2014, entitled “URS Corporation Announces Completion Of Exchange Offer For Its 3.850% Senior Notes Due 2017 And Its 5.000% Senior Notes Due 2022.” 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, URS Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. URS CORPORATION Dated:January 6, 2014 By: /s/Reed N. Brimhall Reed N. Brimhall Vice President and Chief Accounting Officer 2 EXHIBIT INDEX Exhibit No. Description Press Release, dated January 6, 2014, entitled “URS Corporation Announces Completion Of Exchange Offer For Its 3.850% Senior Notes Due 2017 And Its 5.000% Senior Notes Due 2022.” 3
